DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 121 as follows:
The benefit claim to the prior-filed application No. 16/791167 under 35 U.S.C.121 is improper as the current application does not disclose an invention that is independent and distinct from the prior-filed application and the prior filed application was not subject to a restriction requirement.
However, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses the limitation of including “a third extension drive cable” and “a third extension drive cable pulley” but as this claim depends from claim 1 and no other cables or pulleys are disclosed, it makes what is intended by the claim unclear.  For the purposes of examination, the claim will be interpreted as depending from claim 2 which discloses other drive cables and pulleys.  
Claim 6 recites the limitations "the at least one drum", “the first extension drive cable pulley”, “the first extension drive cable” throughout the claim.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, the claim will be interpreted as depending from claim 2 which discloses these features.
Claim 8 discloses the limitation that the second member “is axially from the first extension member” which is unclear since it is incomplete.  For the purpose of examination, the claim will be interpreted as the first and second extension members being coaxial.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (WO2006/006673A1). Saito discloses a toy assembly having a housing (11, 12) and an extensible character object (13) within the housing (Figs. 1 & 2), wherein the extensible object includes a base (23), a first extension member (54) movable relative to the base between a retracted home position (Fig. 2) and an extended position (Fig. 1) and a second extension member (52) movable relative to the first extension member between a retracted home position (Fig. 2) and an extended position (Fig. 2) by an extension mechanism (24) having racks (21, 22) and a power source in the form of an electric motor (14) operatively connected to drive the extension mechanism (Fig. 4) to cause the first and second extension members to move toward their respective extended positions from their retracted home positions such that the first extension member breaks open the toy assembly housing to expose the extensible object (Figs. 1 & 2).  The second extension member is operatively connected to the extension mechanism by a lost motion connection (53) that further forms a third extension member having a selected amount of lost motion such that when the first extension member moves toward the extended position to break open the toy assembly it consumes at least a portion of the lost motion in the lost motion connection which prevents movement of the second extension to the extended position until the entirety of the lost motion in the lost motion connection is consumed when an extension (53b) engages the second extension member to then move both the first and second extension members to their extended positions (Figs. 1 & 2).  The first and second extension members are coaxial (Figs. 1 & 2).
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike (2985975).  Pike discloses an extensible object (Figs. 1 & 3) with a base (largest segment), first (medium sized segment) and second (smallest segment) extension members movable between respective extended and retracted positions, a drum (15) connected to an extension mechanism power source in the form of a motor (17), a first extension drive cable (18) for the first extension member connected between the drum and the first extension member and passing over a first extension drive cable pulley (19) on the base, and a second extension drive cable (24) connected between an anchor point (25) and the second extension member and passing over a second extension drive cable pulley (27) that is movable by movement of the first extension member (Figs. 1 & 3) such that rotation of the drum in a first rotation direction winds the first extension drive cable onto the drum driving the first extension member toward the extended position which in turn drives movement of the second extension drive pulley which drives the second drive cable which causes the second extension member to move to the extended position (Figs. 1 & 3).  A retraction cable (14) is connected to the second extension member such that rotation of the drum in the first rotational direction pays out the retraction drive cable and rotation of the drum in a second rotational direction pays out the first extension drive cable from the drum and winds the retraction drive cable onto the drum to move the extension members toward the retracted position (Figs. 1 & 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (WO2006/006673A1) and Pike (2985975).  Saito discloses the basic inventive concept with the exception of including a drum, drive cables, cable pulleys and a retraction drive cable.  Pike discloses an extensible object with a base, first and second extension members, a drum (15) connected to an extension mechanism power source in the form of a motor (17), a first extension drive cable (18) for the first extension member connected between the drum and the first extension member and passing over a first extension drive cable pulley (19) on the base, and a second extension drive cable (24) connected between an anchor point (25) and the second extension member and passing over a second extension drive cable pulley (27) that is movable by movement of the first extension member (Figs. 1 & 3) such that rotation of the drum in a first rotation direction winds the first extension drive cable onto the drum driving the first extension member toward the extended position which in turn drives movement of the second extension drive pulley which drives the second drive cable which causes the second extension member to move to the extended position (Figs. 1 & 3).  A retraction cable (14) is connected to the second extension member such that rotation of the drum in the first rotational direction pays out the retraction drive cable and rotation of the drum in a second rotational direction pays out the first extension drive cable from the drum and winds the retraction drive cable onto the drum to move the extension members toward the retracted position (Figs. 1 & 3).  Since both Saito and Pike disclose mechanisms for providing extension and retraction, it would have been obvious to one of ordinary skill in the art to configure the toy assembly of Saito with the cable and drum system taught by Pike for the predictable result of enabling extension and retraction of coaxial movable members in a known manner.  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito and Pike as applied for claim 2 above and further in view of Levy (5310380).  Saito and Pike disclose the basic inventive concept with the exception of a third extension drive cable and third extension drive cable pulley and the character configured with the base having feet, the third extension member having a torso and the second extension member having a head.  Levy discloses an extensible object having a base with at least three extension members configured to give the character feet, a torso and a head (Figs. 2 & 9).  It would have been obvious to one of ordinary skill in the art to configure the extension members with the character features of feet, a torso and a head for the predictable result of making a more interesting and dynamic character.  In regard to the extension member also include a third set of cables and drive cable pulleys, the examiner notes that a duplication of parts has been held to be an obvious matter of design choice unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11 and 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7 and 8 of prior U.S. Patent No. 11395977. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11395977. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and patent are directed to a toy assembly with a housing, extensible object, extension mechanism, a lost motion connection and an extension mechanism power source and further using drums and cables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711